                                                                                   U.S. Department of Justice
                                 f\fl.Ef\/10 ENDORSED
                                                                                   United States Attorney
                                                                                   Southern District of New York

                                                                                   The Stlvto J. Mollo But/ding
                                                                                   One Samt Andrew's Plaza
                                                                                   New York, New York 10007


                                                                                   January 13, 2020

                 ByECF                                                                                            USDCSDNY
                                                                                                                  DOCUMENT
                 Hon. Andrew L. Carter Jr.
                                                                                                                  ELECTRONICALLy FILED
                 United States Courthouse                                                                         DOC#:
                 40 Foley Square, Room 435.                                                                       DATEF~I~LE~D~:--.\~-~,~~--'2:----0--
                 New York, NY 10007

                      Re:      United States v. Jose Escobar, 19 Cr. 828 (ALC)

                      Dear Judge Carter,

                        The Government writes to provide notice of an appeal of Magistrate Judge Freeman's
                 January 8, 2020 Order, which granted pretrial release to Jose Escobar. (Dkt. 37.) 1 The
                 Government is available to proceed in whichever manner the Court prefers, whether by written
                 submission or appearance.

                          Pursuant to Magistrate Judge Freeman's Order, Mr. Escobar remains detained until all of
                 his conditions of release are met, which has not yet occurred. The Government further requests
                 that the Court stay Magistrate Judge Freeman's Order to maintain the status quo pending resolution
                 of the appeal by this Court.

                            The Government is available to address any questions the Court may have.


\\\
    e_ (:)
                    -
                ~ ; "\ S, S ,
                              ,
                                °',~~ ,
7\\Q.. c...'(\''\C:::..c)._ '-t:I'(\ \-s. 0....<i;""<,..~~~.
           ~

 Sec..~~c'("' \-'2..\-'1.D o."-.; ,~-. at>
                                          '-..)
                                               ~O:,'\ '\_~~C.T:,'<\~
                                                      o..~--
                                                                           Respectfully submitted,

                                                                           GEOFFREYS.BERMAN
                                            ~ h n i t e d States Attorney

                                   7                 \-\'o-'2.         by: ' " " ' " / s / ' - - - - - - - - - -
                                                                 c      · Ryan B. Finkel
                                                                           Assistant United States Attorney
                                                                           (212) 637-6612

                 CC: Dawn Cardi, Esq. (by ECF) ·


                 1The Government has ordered a transcript of the hearing below, which is expected in 1 - 3
                 business days.
